Citation Nr: 1021777	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified at a hearing before the Board at the RO 
in September 2006; the undersigned Veterans Law Judge 
presided.

The Board previously issued a decision in this case in 
November 2006 that denied the Veteran's claims for service 
connection for bilateral hearing loss and for tinnitus. He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in July 2008 
that vacated the Board's November 2006 decision and remanded 
the case for further action as set forth in the Joint Motion.  
To comply with the Joint Motion, the Board issued a January 
2009 remand to obtain another VA audiological examination.  
The necessary development has been completed, and the case is 
ready for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been shown 
to be etiologically related to in-service noise exposure; nor 
has it been shown to have initially manifested within a year 
of separation from service.  

2.  The Veteran's tinnitus has not been shown to be 
etiologically related to in-service noise exposure; nor has 
it been shown to have initially manifested within a year of 
separation from service.  



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Evidence 

Service treatment records do not show any complaints or 
findings regarding hearing loss or tinnitus in either ear.  
The Veteran's service treatment records do not reflect any 
complaints or diagnoses of hearing loss or tinnitus.  The 
Veteran reports that he experienced noise exposure at a rifle 
range and noticed hearing difficulties shortly after, 
approximately in November 1951.  He asserted that his hearing 
difficulties, including tinnitus, started at this time and 
progressively deteriorated.  

The Veteran submitted results from a January 2004 private 
audiogram.  It showed medium to severe sensorineural hearing 
loss, bilaterally, and the Veteran was recommended for 
hearing aids.  

The Veteran was afforded a January 2004 VA examination; 
however, in the Joint Motion for Remand granted by the Court, 
both VA and the Veteran have agreed this examination report 
is inadequate on the basis that its conclusions were based on 
an inaccurate medical history.  Consequently, the Board will 
disregard this examination report on the basis that it has 
low probative value.  

An April 2009 VA audiology examination report is of record.  
The audiologist reviewed the claims file and interviewed the 
Veteran.  He noted that the Veteran reported two incidences 
of in-service noise exposure, both occurring while on a rifle 
range.  The Veteran did not experience additional 
occupational or recreational noise exposure following 
service.  The audiologist administered puretone threshold 
test and the Maryland CNC speech recognition test.  After 
considering the entire record and clinical examination, the 
audiologist opined that it was less likely hearing loss 
and/or tinnitus was related to in-service noise exposure.  He 
explained that there is no in-service treatment or complaints 
for hearing loss and cited that the Veteran did not include a 
hearing loss claim upon his initial disability benefits 
application in 1953.  The audiologist also observed that in 
April 2004 private medical records, the Veteran reported his 
tinnitus initially manifested 10 years ago (i.e. 
approximately 1994).  Based on the record, he declined to 
relate the present hearing loss and tinnitus to reported in-
service noise exposure.  

Analysis

Service treatment records do not show that the Veteran had a 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 during active service.  Nevertheless, laws and 
regulations do not require in-service complaint of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  The Board finds the Veteran credible in his reports 
of in-service noise exposure.  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion.  Even if the recent contentions of the 
Veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the opinion set forth in the April 2009 VA 
opinion and the complete absence of complaints of, or 
treatment for, any disability as defined under 38 C.F.R. § 
3.385 either in service or soon thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996).


Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral tinnitus 
and hearing loss, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2003 
letter, prior to the date of the issuance of the appealed 
March 2004 rating decision.  The Veteran was not informed 
about how a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, as the instant decision 
results in denials of his claims, the issues of disability 
ratings and effective dates are not for present consideration 
and such notification error does not affect the present 
appeal.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA must insure that the record reflect compliance with past 
remand instructions issued by the Board and/or Courts.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, 
the Court issued a July 2008 remand for consideration of the 
Veteran's lay testimony regarding the incidences of noise 
exposure and his reported initial recognition of hearing 
difficulties in November 1951.  The remand also directed VA 
to obtain another VA audiological examination based on an 
accurate medical history.  The Board remanded the appeal in 
January 2009 for compliance with the Court's July 2008 remand 
instructions.  The present decision shows consideration for 
the Veteran's lay reports of experiencing hearing 
difficulties in November 1951 and in-service noise exposure.  
The claims file also includes an updated VA examination 
report based upon an accurate account of the Veteran's lay 
testimony.  The Board acknowledges that the January 2009 
instructions specified that the Veteran be scheduled for an 
examination by "an ear, nose, and throat physician" and 
that the July 2009 examination was conducted by an 
audiologist.  The record contains a VA Form 119 dated in 
March 2009, however, that documents that neither the 
Columbia, nor the Fayetteville, nor the Kansas City VA 
facilities had an ENT specialist.  Also, the examination 
report otherwise meets all of the requirements specified in 
the January 2009 instructions and, most importantly, the 
opinion contained therein was based on what would be 
considered an accurate representation of the Veteran's 
pertinent history.  Moreover, the Board notes that the 
Veteran's representative, in two May 2010 arguments on behalf 
of the Veteran, did not object to the examination having been 
conducted by an audiologist rather than a specialist 
physician.  The Board, therefore, finds that the record 
reflects compliance with the prior remand directives.  See 
id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed hearing 
disorders described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in April 2009 that was 
fully adequate for the purposes of adjudication.  The VA 
examination report reflects a full review of the claims file, 
interview of the Veteran, physical examination, and medical 
opinions by an audiologist.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


